Davis, J. (dissenting).
I dissent and vote for affirmance on the ground that the only question was one of the value of the property taken, and that the Court of Claims had jurisdiction to determine that question which they did upon evidence; and the court saw and were familiar with the property so taken. The sitting judges saw and heard the witnesses; and their determination as to value on the disputed question should be sustained unless the decision was clearly erroneous. (Boyd v. Boyd, 252 N. Y. 422; York Mortgage Corp. v. Clotar Construction Corp., 254 id. 128.)
Judgment modified in accordance with opinion and as so modified affirmed, with costs to the claimants.
Finding No. 10 is modified by striking out that part fixing value at $176,000 and substituting in lieu thereof $225,000, which sum the court finds to be the fair market value of the property. The same modification is made of the first and second conclusions of law by substituting the latter for the former sum, with interest thereon computed accordingly.